Citation Nr: 0623585	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-04 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as noncompensable. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen M. McLoughlin, Law Clerk





INTRODUCTION

The veteran served on active duty from April 1968 to April 
1972. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in February 2003 and 
August 2003 made by the Pittsburgh, Pennsylvania, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
respectively denied the veteran's claim for a compensable 
evaluation for bilateral hearing loss and denied his 
application to reopen his claim for service connection for 
tinnitus for failure to submit new and material evidence.  

As will be further discussed in the decision below, the issue 
of service connection for tinnitus requires further 
evidentiary development and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and VA has made 
reasonable efforts to develop such evidence.  

2. Bilateral hearing loss, when tested in February 2003, was 
manifested by no more than auditory acuity level I hearing 
loss in the right ear and level III in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.7, 4.85, 4.86 
and Part 4, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

The veteran's claim for an increased rating was received in 
December 2002.  

Of record are January 2003 and July 2003 letters that 
notified the veteran of any information and evidence needed 
to substantiate and complete the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The letters provided the 
substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  The letters 
instructed the claimant to identify any additional evidence 
or information pertinent to the claim.  The claims file 
indicates that VA has adequately developed the evidence with 
respect to the rating increase claim.  Therefore, for the 
circumstances of this case, the notice requirements for the 
VCAA have been fulfilled.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nichelson, 19 Vet. App. 473 (2006) which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all elements of a claim.  The Court held 
that upon receipt of an application for a claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In the present case, the decision rendered by the Board 
renders the application of Dingess moot.

Factual Background & Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

As the veteran's entitlement to service connection for 
bilateral hearing loss has already been established and an 
increased rating is at issue, the Board need only concern 
itself with evidence showing the veteran's present level of 
impairment caused by his hearing loss.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

In a January 2003 written statement, the veteran's spouse 
reported that she observed the veteran exhibiting behavior 
that indicated to her that his hearing loss had worsened.   

The report of a February 2003 VA audiological examination 
shows that on objective testing his pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
30
30
75
85
55
LEFT
30
55
80
90
63.75

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 90 percent in the left ear.

Assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Evaluations for defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 Hertz.  The rating schedule establishes eleven auditory 
acuity levels designed from Level I for essentially normally 
auditory acuity to Level XI for profound deafness.  38 C.F.R. 
§ 4.85 (2005).  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Section 4.86 of VA regulations pertains to exceptional 
patterns of hearing loss and are applicable in cases when the 
claimant has a pure tone threshold of 55 decibels or more at 
each frequency of 1000, 2000, 3000 and 4000 Hertz, or when 
the claimant has a pure tone threshold of 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  The VA 
audiological examination findings of February 2003 
demonstrate that the veteran has not met the criteria to be 
deemed to be at an exceptional level at 1000 Hertz.  
Therefore the provisions of 38 C.F.R. § 4.86 are not 
applicable to this claim.

Table VII
Percentage evaluation for hearing impairment
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

The objective medical tests used by VA to assess the extent 
of hearing impairment are performed without the test subject 
wearing hearing aids.  (See 38 C.F.R. § 4.85(a) (2005))  
Therefore, the veteran's level of audiological impairment is 
based on his unassisted hearing acuity and the testing 
protocols negate any contention he may present to the effect 
that his need of hearing aids forms a basis for an increased 
rating.

The results of the February 2003 VA audiological examination 
demonstrate that the veteran had an average pure tone 
threshold of 55 decibels in his right ear, 63.75 decibels in 
his left ear, with speech recognition of 94 percent in his 
right ear and 90 percent in his left ear.  Evaluating this 
test score based on Table VI, the veteran's right ear hearing 
acuity is at Level I and his left ear is at Level III. This 
level of hearing acuity, as reflected on Table VII of 38 
C.F.R. § 4.85, is entitled to a 
0 percent evaluation.  

The objective evidence demonstrates that the veteran's 
service-connected bilateral hearing loss is not manifested by 
a level of impaired hearing acuity that would warrant the 
assignment of an evaluation greater than 0 percent.  
Therefore, his claim for a compensable evaluation for this 
disability must be denied.  Because the evidence in this case 
is not approximately balanced, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. §  5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §  4.3 (2005); Gilbert v. Derwinski 1 
Vet. App. 49 (1990).

The veteran has alleged that his hearing loss disability 
warrants an extraschedular rating.  The Board has considered 
whether the record raises the matter of an extraschedular 
rating under 38 C.F.R. § 3.321(b) (1).  The Board finds that 
neither the veteran's personal statements nor the objective 
medical records associated with the his claim establishes 
that his bilateral hearing loss presents such exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standard.    

The Board acknowledges the difficulties that the veteran has 
with his auditory acuity.  However, the ratings for hearing 
loss are based on a mechanical application of the tables 
provided by law; the Board has no discretion in this matter 
and must predicate its determination on the basis of the 
results of the audiology studies of record.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  On the basis of the 
foregoing, the Board concludes that the current level of 
disability shown does not warrant a compensable evaluation.



ORDER

A compensable evaluation for bilateral hearing loss is 
denied.

REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all elements of a claim.  Upon a review of 
the file, it appears that this case must be remanded for 
proper notice to the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

A review of the record reflects that at the time of the 
February 2003 VA audiology examination, the claims folder was 
not provided to the examiner.  Therefore, the audiologist did 
not have service medical records or service personnel records 
available for review, and could not independently confirm any 
claimed noise exposure in service which may have marked the 
onset of the tinnitus for which the veteran seeks service 
connection. 

The diagnosis of tinnitus of the left ear that was noted on 
the VA examination report dated in February 2003 is 
sufficient to provide a basis to reopen the claim of 
entitlement to service connection for tinnitus.  However, as 
no opinion was provided with respect to its etiology, further 
development of the evidence is warranted.  Specifically, the 
veteran should be examined by the appropriate specialist and 
a nexus opinion should be rendered that addresses the 
relationship, if any, between the tinnitus diagnosis and the 
veteran's period of military service.  

A matter of the veteran's entitlement to service connection 
for tinnitus is REMANDED for the following:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Arrangements should be made with the 
appropriate VA medical facility for the 
veteran to be afforded a VA audiology 
examination in order to ascertain the 
etiology and severity of any tinnitus 
that may be present.  The claims folder 
must be made available to the audiologist 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  Any 
tests deemed necessary should be 
performed.  The examiner should take a 
detailed medical history from the veteran 
concerning exposure to noise during and 
after service and then express an opinion 
as to whether it is at least as likely as 
not that any current tinnitus is related 
to the veteran's military service, to 
include any exposure to noise trauma 
therein, or if it is otherwise secondary 
to his hearing loss.  The examiner should 
provide a complete rationale for any 
opinion expressed.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims file.  The RO 
must notify the veteran that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

4.  After the development requested above 
has been completed to the extent 
possible, VA should readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  He should be 
given an opportunity for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 


	
		
	RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 

